DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification submitted on 8/25/2021 has been received and made of record. 

                                                EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Hawkins on 5/5/2022.
The application has been amended as follows: Independent claims 1 and 15 are amended to reflect changes to correct a 112 2nd error which impacts the scope of the claims. 
Amended claim 1 reads as follows:
1.  (Currently Amended) A system for charging in-ear device battery packages, comprising: 
a housing including a lid and a body;
a hinge system attaching the lid to the body;
a charging unit shaped to fit in the body, including:
a battery shaped to fit in the body; [[and]] 
one or more slots disposed in the body that are exposed when the lid is open and shaped to receive one or more of the in-ear device battery packages and charge the one or more in-ear device battery packages with energy stored in the battery when the lid is closed; and
wherein the one or more in-ear device battery packages includes at least one of a controller, communication circuitry, one or more electrodes, or memory.

Amended claim 15 reads as follows:
15.  (Currently Amended) A method, comprising: 
removing one or more battery packages from an in-ear device; 
placing the one or more battery packages into one or more slots disposed in a housing, wherein the housing includes a lid and a body, and a charging unit shaped to fit in the body, and wherein placing the one or more battery packages into the one or more slots includes placing the battery package into first one or more slots disposed in an insert shaped to fit into the lid; and
closing the lid to supply charge to the one or more battery packages. 

Dependent claim 11 has been amended to remove language no longer needed.
 
Amended claim 11 reads as follows:
11.  (Currently Amended) The system of claim 1, wherein the one or more in-ear device battery packages include a second battery . 


Allowable Subject Matter
Claim 1-11, 13-15 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, “1.  (Currently Amended) A system for charging in-ear device battery packages, comprising: … a charging unit shaped to fit in the body, including: a battery shaped to fit in the body; one or more slots disposed in the body that are exposed when the lid is open and shaped to receive one or more of the in-ear device battery packages and charge the one or more in-ear device battery packages with energy stored in the battery when the lid is closed; and wherein the one or more in-ear device battery packages includes at least one of a controller, communication circuitry, one or more electrodes, or memory” as recited in independent claim 1. Claims 2-11 and 13-14 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “15.  (Currently Amended) A method, comprising: … placing the one or more battery packages into one or more slots disposed in a housing, … and a charging unit shaped to fit in the body, and wherein placing the one or more battery packages into the one or more slots includes placing the battery package into first one or more slots disposed in an insert shaped to fit into the lid; and closing the lid to supply charge to the one or more battery packages” as recited in independent claim 15. Claims 17-20 depend from 15 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8253377 discloses a battery charger (10) for charging a rechargeable battery (45, 46) which is located in a hearing aid (18, 20), the battery charger (10) includes a power supply for supplying a charging current to the rechargeable battery (45, 46), a hearing aid connector for reception and accommodation of the hearing aid (18, 20), the connector having a set of first electrical terminals (36, 38) connected with the power supply and positioned for connection with the rechargeable battery (45, 46) when the hearing aid (18, 20) is positioned in the connector, and an actuator (32, 34) that is adapted for providing access to the battery (45, 46) for connection with the first electrical terminals (36, 38) when the hearing aid (18, 20) is positioned in the connector. However, ‘377 does not disclose the allowable matter as recited above.
US 20190089187 discloses a charger for a hearing aid main body on which hearing aids are placed; a first feed coil that generates a first magnetic flux for performing electric-power feeding to the hearing aid; a second feed coil that generates a second magnetic flux for performing electric-power feeding to the hearing aid; and an electric-power transmission side controller that controls currents that are supplied to the first feed coil and the second feed coil such that the first magnetic flux and the second magnetic flux have inverted phases from each other.  Charger 10 includes charger main body 14 and lid 13. Charger main body 14 (an example of a main body) includes substantially box-shaped housing 11 in which hearing aid 60L (an example of a first secondary side device) and hearing aid 60R (an example of a second secondary side device) are placed. In addition, charger main body 14 includes, as a part of housing 11, cover 11c that shields internal components from the outside. Lid 13 is connected to charger main body 14 via hinge 12 attached to a rear circumferential edge of charge main body 14, and charger main body 14 is freely opened and closed. Opening/closing sensor 45 is disposed in circumferential edge 14z adjacent to hook 17z. When lid 13 is closed to charger main body 14, opening/closing sensor 45 detects the closed state when a contact terminal biased to slightly project from an upper surface of circumferential edge 14z comes into contact with protrusion 13z projecting to an inside of lid 13 and is retracted. However, ‘187 does not disclose the allowable matter as recited above.
US 8126177 discloses a battery charger for a hearing aid includes a housing that defines at least one socket for receiving any one of a plurality of adapters. Each adapter closely fits and at least partially contains one hearing aid to hold the hearing aid in place during charging. The hearing aid includes a plurality of electrical contacts in a pattern and the adapter defines a plurality of apertures in the same pattern. Resilient contacts in the charger extend through the apertures in the adapter to contact the hearing aid. However, ‘177 does not disclose the allowable matter as recited above.
US 11172280 discloses earphone device supports and earphone support cases. An earphone support is configured to be securely positioned over an earphone device. The earphone support includes a main body with a supporting element extending therefrom. The supporting element has a curvature shaped to follow a contour of the earphone device such that it clips onto to the earphone device. In additional embodiments described herein, an earphone support case is configured to securely store the earphone supports and mate with an earphone device case. The earphone support case has a main body coupled to a lid by a hinge. The main body includes a plurality of earphone support mounts. Each of the earphone support mounts are configured to support one of a plurality of earphone supports such that each earphone support is securely positioned within the earphone support case. However, ‘280 does not disclose the allowable matter as recited above.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859